Mr. Justice Thompson, also dissenting: The question here arises out of facts peculiar to the circumstances surrounding this particular transaction. While the authorities cited in the opinion- of the court and in the above dissenting opinion serve as guides in solving the question, I have found no decision that can be said to be controlling in reaching the correct conclusion in this case. The decision here must rest on the facts and circumstances peculiar to this case. These facts and circumstances are set out fully in the opinion and there is no reason for my repeating them. I am inclined to agree with the decision of the'court in so far as it holds that appellee Harry Totten has the right to redeem, but I feel that equity requires him to pay the entire indebtedness evidenced by the statement submitted when this transaction was concluded. The consideration expressed in the deed is not the true" consideration, and it can just as reasonably be held that the deed was given to secure the entire debt of $5041.48 as to hold that it was given to secure the single item of $3088.07. Since Harry seeks relief in a court of equity he should be compelled to do equity.